Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13 are pending.
The Drawings filed 11/08/2021 are approved by the examiner.
The IDS statement filed 11/08/2021 has been considered.  An initialed copy accompanies this action.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copies have been filed in parent Application No. 16/646,448.
Claim Interpretation
	The claims recite a composition as a “working fluid for a thermodynamic cycle”.  The composition being characterized as a “working fluid” or being “for a thermodynamic cycle” constitute preamble statements reciting the purpose or intended use of the composition.  Read in context of the claim(s), the body of the claim(s) fully and intrinsically set forth all the limitations of the claimed invention (a composition comprising CO2 as a main component and at least one compound selected from the various tetrahalide compounds and metal carbonyl species).  Accordingly, the preamble statements are not considered a limitation and are extended little patentable weight.  The recitation of an intended use does not impart patentability to otherwise old compositions, and the recitation of a new intended use for an old product does not make claims to that product patentable.  See also MPEP 2111.02, II.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 11,198,806.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a process and system comprising a working fluid comprising CO2 as a main component and 1-30 mol% one or more compounds selected from the group consisting of TiCl4, TiBr4, VCl4, VBr4, GeCl4, and metal carbonyls/Ni(CO)4.  The claims of the issued patent read on the claimed working fluid by one-way distinctness since the issued patent recites substantially the same working fluid composition within its process and system claims.  The presence of the same compounds meet and read on the claimed purity of the one or more compounds because the claimed limitations are merely product-by-process limitations describing the addition of the compounds.  
Although it is noted the instant application is a divisional application of U.S. 11,198,806 / Application No. 16/646,448 Applicant was cautioned to file the working fluid/composition claims as a continuation application rather than a divisional application because the allowed claims in the parent application would read on the working fluid/composition in a case of one-way distinctness due to the working fluid claims being more broad than the process and system claims (see the Interview Summary mailed 08/11/2021 in parent Application No. 16/646,448).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites the limitation the working fluid “comprises CO2 and one of the compounds selected from the group consisting of TiCl4, … and metal carbonyls.”  Parent claim 1 recites the working fluid “comprises CO2 as a main component and one or more of the compounds selected from the group consisting of TiCl4, … and metal carbonyls.”  A case can be made that claim 2 does not include all the limitations of parent claim 1 because the claim does not recite the CO2 is a main component of the working fluid as recited in the parent claim, which has the implication the CO2 of claim 2 is not necessarily a main component as previously recited.  It is also noted the “one or more of the compounds” of claim 1 is narrowed to “one of the compounds” in claim 2 (claim 1 may include a plurality of the compounds whereas claim 2 is limited to just one of the compounds).  However, in claim 2 Applicant is suggested to amend “metal carbonyls” to read as “a metal carbonyl” in order to clarify the “one of the compounds” is a singular compound. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Objections
Claims 1-3, 7, and 8 are objected to because of the following informalities:  
In claim 1, Applicant is suggested to amend 1) “that comprises” to read as “comprising” and 2) “one or more of the compounds” to read as “one or more compounds” in order to improve clarity and/or antecedent basis in the claim and place the claim in better conformance with US practice.  The suggested terminology “one or more compounds” matches the antecedent basis already present in claims 3-13.
In claim 2, Applicant is suggested to amend “one of the compounds” to read as “one compound” in order to improve clarity and match the suggestion provided above in claim 1.  Also, “GeCl4” is repeated twice in the alternative selection of the compound.  
In claims 3, 7, and 8, Applicant is suggested to amend “added with a concentration” to read as “added at a concentration” in order to improve clarity of the claim.  The terminology “added with” could have the implication as referring to the concentration of the compound(s) when they are added (i.e., purity of an intermediate composition providing the compound(s)) rather than the actual concentration of the compound(s) present in the working fluid (i.e., as apparently intended according to page 6 of the specification).
Appropriate correction is required.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 2, 4-6, and 9-12 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Kraus (US 2,718,279).
As to claims 1, 2, and 6, Kraus teaches a working fluid (composition of a reactor discharge gas from a chlorination process) comprising CO2 as a main component (41.5% by vol. carbon dioxide) and TiCl4 (33.5% by vol titanium tetrachloride).  See the Case I column of the Table at col. 1 of the reference.
As to claims 4, 5, and 9-12, the presence of the titanium tetrachloride as a component of the gaseous mixture reads on the claimed compound being added with the specified purity ranges.  The claimed limitations are product-by-process limitations describing the purity of the compound(s) when “added” to the compositions, i.e., purity of an intermediate composition providing the compound(s) rather than the actual concentration of the compound(s) present in the final working fluid, which has little bearing on the actual purity or concentration in the final composition.  Each molecule of titanium tetrachloride in the prior art is 100% titanium tetrachloride, meeting the claimed purity product-by-process limitations.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1,495,561.
As to claims 1 and 2, GB 1,495,561 teaches a working fluid (vapor phase carbonyl composition) comprising CO2 as a main component and a metal carbonyl (nickel carbonyl as Ni(CO)4 transported in an inert, carbon monoxide-free carrier gas, preferably carbon dioxide, page 3 lines 3-24).
As to claims 3, 7, and 8, GB 1,495,561 teaches the metal carbonyl is present in a concentration between 1-30 mol% and 2-20 mol% (the carbonyl is 10-20% by volume of the total gas phase, page 3 lines 16-18; equating the volume fraction of a gas to a mole fraction is analogous to Dalton’s Law of Partial Pressures, which equates the partial pressure of a mixture’s gas component to the mole fraction of that mixture times the total pressure; accordingly, a mixture of 10 to 20% by volume nickel carbonyl in a gaseous mixture corresponds to 10 to 20 mol% nickel carbonyl in the gaseous mixture).  GB 1,495,561 also claims the nickel carbonyl constitutes 10% by volume of the nickel carbonyl/inert gas mixture (claim 7), which meets and falls within all claimed mol% ranges.
As to claims 4, 5, and 9-12, the presence of the nickel carbonyl as a component of the gaseous mixture reads on the claimed compound being added with the specified purity ranges.  The claimed limitations are product-by-process limitations describing the purity of the compound(s) when “added” to the compositions, i.e., purity of an intermediate composition providing the compound(s) rather than the actual concentration of the compound(s) present in the final working fluid, which has little bearing on the actual purity or concentration in the final composition.  Each molecule of Ni(CO)4 in the prior art is 100% Ni(CO)4, meeting the claimed purity product-by-process limitations.
As to claim 13, GB 1,495,561 teaches the metal carbonyl is Ni(CO)4, as described above. 

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Sanborn (US 4,561,201).
As to claims 1, 2, and 6, Sanborn teaches a working fluid (a fog producing material) comprising CO2 as a main component and TiCl4 (a preferred mixture is 25% by volume of titanium tetrachloride and 75% by volume of propellant; carbon dioxide is named as one of twelve propellants such that one of ordinary skill in the art would at-once envisage a combination of titanium tetrachloride and carbon dioxide as a preferred/exemplary propellant; see col. 2 line 51 to col. 3 line 9 and claim 2).
As to claim 3, Sanborn teaches the TiCl4 is present in a concentration between 1-30 mol% (an exemplary mixture is 25 vol% titanium tetrachloride and 75 vol% carbon dioxide, as described above; equating the volume fraction of a gas to a mole fraction is analogous to Dalton’s Law of Partial Pressures, which equates the partial pressure of a mixture’s gas component to the mole fraction of that mixture times the total pressure; accordingly, a mixture of 25 vol% titanium tetrachloride and 75 vol% carbon dioxide corresponds to a mixture of 25 mol% titanium tetrachloride and 75 mol% carbon dioxide).
As to claims 4, 5, and 9-12, the presence of the titanium tetrachloride as a component of the mixture reads on the claimed compound being added with the specified purity ranges.  The claimed limitations are product-by-process limitations describing the purity of the compound(s) when “added” to the compositions, i.e., purity of an intermediate composition providing the compound(s) rather than the actual concentration of the compound(s) present in the final working fluid, which has little bearing on the actual purity or concentration in the final composition.  Each molecule of titanium tetrachloride in the prior art is 100% titanium tetrachloride, meeting the claimed purity product-by-process limitations.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolley et al. ("Titanium tetrachloride-supercritical carbon dioxide interaction: a solvent interaction and thermodynamic study", Metallurgical Transactions B, Vol. 23B, pages 65-72, 1992).
As to claims 1, 2, and 6, Tolley et al. teach a working fluid (fluid composition) comprising CO2 as a main component and TiCl4 (the reference teaches concentrations where TiCl4 is soluble and dissolves in CO2, e.g., Fig. 5).
As to claims 3, 7, and 8, Tolley et al. teach the TiCl4 is present in concentrations between 1-30 mol%, 2-20 mol%, and 2.5-10 mol% (see Fig. 5 which contain several examples of TiCl4 within the claimed mol$ ranges; for example, ~3.5 mol% TiCl4, ~5.0 mol% TiCl4, ~ 6.0 mol% TiCl4, etc. (circled , below) appear as exemplary TiCl4 solubilities in CO2 in the Figure):

    PNG
    media_image1.png
    313
    327
    media_image1.png
    Greyscale

As to claims 4, 5, and 9-12, the presence of the TiCl4 as a component of the mixture reads on the claimed compound being added with the specified purity ranges.  The claimed limitations are product-by-process limitations describing the purity of the compound(s) when “added” to the compositions, i.e., purity of an intermediate composition providing the compound(s) rather than the actual concentration of the compound(s) present in the final working fluid, which has little bearing on the actual purity or concentration in the final composition.  Each molecule of TiCl4 in the prior art is 100% TiCl4, meeting the claimed purity product-by-process limitations.
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
September 23, 2022